                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


DRAGON JADE INTERNATIONAL,                             CASE NO: 8:17-cv-2422-T-27TBM
LTD., a British Virgin Island limited
company,

       Plaintiff/Counter-Defendant,

vs.

ULTROID, LLC, a Nevada corporation;
ULTROID MARKETING DEVELOPMENT
CORP., a Florida corporation; ULTROID
TECHNOLOGIES, INC., a Florida corporation,

       Defendants/Counter-Plaintiffs.
                                                   /

          DEFENDANTS/COUNTER-PLAINTIFFS’ MOTION TO DISMISS
          AND MOTION FOR DEFAULT FOR LACK OF PROSECUTION
              AND FAILURE TO COMPLY WITH COURT ORDER

       Defandants/Counter-Plaintiffs,       Ultroid,    LLC.,    Ultroid    Marketing     and

Development Corp., and Ultroid Technologies, Inc. (collectively “Ultroid”), by and

through undersigned counsel, and pursuant to Fed. R. Civ. P. 41(b), Fed. R. Civ. P. 55,

and this Court’s inherent authority, hereby file this Motion to Dismiss and Motion for

Default for Lack of Prosecution and for Failure to Comply with Court Order:

                         Introduction and Statement of the Case

       Dragon Jade is a Hong Kong based, tax-exempt company, incorporated in the

British Virgin Islands.1 It filed this lawsuit in October 2017, seeking damages, injunctive

relief, and to foreclose upon Ultroid’s intellectual property assets. [Doc. 1]. A central issue

throughout this case has been the enforceability of Option and Security Agreements



1
 See F-1P24 “Competitive Advantage”, p. 40,
https://www.sec.gov/Archives/edgar/data/1456787/000121390018015729/ff12018_dragonjadeinter.ht
m.
(“Agreements”) that purport to grant Dragon Jade a security interest in, and an exclusive

right to purchase, Ultroid’s patented hemorrhoid treatment technology. Ultroid alleges

(and the evidence demonstrates), that Dragon Jade engaged in substantial fraud and

illegality in the formation, execution and attempted enforcement of the Agreements.

        Ultroid argued the Agreements were invalid due to the lack of shareholder

approval required before a corporation may sell all or substantially all of its assets. In

moving to dismiss Ultroid’s Counterclaims on that issue, Dragon Jade disavowed

ownership of Ultroid’s patented technology, arguing that the Agreements called for

nothing more than an option to negotiate the purchase of Ultroid’s technology at a later

date. [Doc. 127, pp. 20-21] (“The plain language of the EORA makes it clear that its

execution is not a sale of any of the Assets but rather provides Dragon Jade with an exclusive

and irrevocable option to have a period to exclusively negotiate the full terms of a

potential purchase of the Assets….”) (emphasis in original). The Court accepted Dragon

Jade’s argument and dismissed Ultroid’s counterclaims for Recission on that point. [Doc.

134, pp. 9-11.]

        After securing that victory, and notwithstanding the arguments made before this

Court, Dragon Jade stepped up its international efforts to patent, market, and distribute

Ultroid’s technology as if it were its own. For example, Dragon Jade’s website claims that

it owns the Ultroid technology and invites others to apply to be Dragon Jade’s distributor

of Ultroid products.2 In its 6k submissions to the SEC, Dragon Jade touts that it is the

“[e]xclusive hemorrhoids treatment technology owner and provider.”3 Its business

model is focused heavily upon using Ultroid’s technology throughout Hong Kong,

Mainland China, other Asia Regions, Europe, and North America.4 Using Ultroid’s stolen


2
  See https://www.dragonjade.com/copy-of-history (last visited October 2, 2020).
3
   See https://www.sec.gov/Archives/edgar/data/1456787/000121390019007497/f6k043019ex99-1_dragonjade.htm,
slide 7 (last visited October 2, 2020).
4
  Id. at p.6

                                                   2
technology, Dragon Jade has applied for patents with the Chinese FDA (CFDA).5 Dragon

Jade expected to obtain approval from the CFDA by December 2019.6 This must be what

Dragon Jade means when it says “since January 2020, [its] business has been severely

affected by the (sic) COVID-19.” [Doc. 193 p. 1.]

            Dragon Jade has repeatedly delayed this case and moved for continuances and

extensions throughout this litigation. Although Dragon Jade’s Motion for Preliminary

Injunction was denied [Doc. 38], Ultroid has been unable to effectively move forward

with its operations due to the pendency of this lawsuit. This is particularly true

considering the Agreements’ proscription against any proposed transfer, encumbrance,

or hypothecation of Ultroid’s assets. (Id. at p. 12.). Continued delays are depriving Ultroid

of its competitive advantage and use of its intellectual property. This has and continues

to cause significant financial harm and prejudice to Ultroid and its shareholders. By

continuing to delay this case, Dragon Jade is effectively running out the clock on Ultroid’s

U.S. patents, while simultaneously using Ultroid's technology to apply for Chinese

patents and to sell Ultroid’s patented medical devices throughout the world.

            Dragon Jade is attempting to delay the trial yet again, this time due the purported

difficulty in securing its third set of attorneys. This, despite the agreement between the

parties that Dragon Jade would not use the withdrawal of its counsel as grounds to

further delay trial. As set forth herein, the record demonstrates that Dragon Jade’s failure

to meaningfully participate in this litigation has persisted far longer than the recent

withdrawal of counsel, and indeed, longer than the COVID-19 pandemic. By continuing

to delay this case, Dragon Jade is effectively achieving the relief it demands in this lawsuit

– not through a trial by jury, but by running out the clock on Ultroid’s patents while to

continuing to profit from the use of Ultroid’s stolen technology abroad. Dragon Jade’s

5
    Id. at p. 5
6
    Id. at p. 16.

                                                 3
failure to meaningfully participate in this litigation, to secure counsel, and to comply with

Court orders, should result in a dismissal of Dragon Jade’s claims and a default entered

on Ultroid’s counterclaims.

                                    Procedural History

       This case was initially set for trial on the April 1, 2019 trial docket. The case was

continued several months before that trial term due to the withdrawal of Dragon Jade’s

former attorneys from the Pillsbury Winthrop law firm. [Doc. 69, 70, 74]. After the

substitution by Dragon Jade’s successor attorneys from the K&L Gates law firm, the case

was continued from the April 2019 trial term to the May 2019 trial term, [Doc. 74], then

to the September 2019 trial term, [Doc. 123], then to the December 2019 trial term, [Doc.

150], and then to the October 2020 trial term. [Doc. 180].

       On September 4, 2020, Dragon Jade filed another Motion to Continue Trial and,

simultaneously, a motion to allow its attorneys from K&L Gates to withdraw as counsel.

[Docs. 182; 183]. Ultroid opposed the Motion to Continue Trial [Doc. 185], but did not

oppose the Motion to Withdraw. The Court conducted a hearing on the motions on

September 10, 2020. As stated during that hearing, Ultroid’s consent to the Motion to

Withdraw was based strictly upon the agreement that Dragon Jade would not use the

withdrawal of counsel as grounds to seek a further continuance of this case. If Dragon

Jade were to use that withdrawal as a reason to further delay trial, and as explicitly stated

on the record, Ultroid would have vehemently opposed that motion.

       On September 11, 2020, the Court entered an Order granting Dragon Jade’s Motion

to Continue Trial and allowing Dragon Jade’s attorneys from K&L Gates to withdraw as

counsel. [Doc. 189.] Per this Court’s Order, the October trial was postponed in light of the




                                             4
ongoing COVID-19 pandemic.7 (Id. at p. 3.) A Zoom Status Conference is scheduled for

October 6, 2020, and a Final Pretrial Conference is scheduled for October 22, 2020. (Id. at

p. 4.) Noting the well-established rule that corporate entities cannot proceed pro se,

Dragon Jade was given until October 2, 2020 to retain successor counsel and was warned

that the failure to do so may result in a dismissal of Dragon Jade’s claims and/or a default

being entered against it on Ultroid’s counterclaims. (Id.)

       Three days after the Court’s order, and notwithstanding the agreement

surrounding K&L Gates withdrawing as counsel, on September 14, 2020, Dragon Jade,

pro se, sent a letter to the Court requesting a continuance until a date after January 1, 2021,

to allow it an opportunity to secure new counsel and prepare for trial.8 [Doc. 193.] The

Court entered an Order striking the construed motion to continue, and again advised

Dragon Jade that corporate entities must be represented as counsel. [Doc. 194.]

       Two weeks later, on September 28, 2020, Dragon Jade, pro se, sent another letter to

the Court requesting an extension until January 2021 to find new counsel. [Doc. 195.] That

request cited the economic hardships caused by COVID-19 and Dragon Jade’s purported

lack of employees with a U.S. visa as the reasons why it has been unable to secure new

counsel. Dragon Jade acknowledged its request was inappropriate, but appealed to this

Court’s sense of justice and Dragon Jade’s faith in the U.S. legal system. (Id.)

       The Court entered an Order striking the construed motion for extension of time,

and again explained that corporate entities must be represented by counsel. [Doc. 196.]

The Court further instructed Dragon Jade to appear at the October 6, 2020 Zoom status



7
 The Motion to Continue was granted inasmuch as the Court recognized it would not be feasible to conduct
the trial in October due to the COVID-19 pandemic. The Court did not address the merits of Dragon Jade’s
requested continuance, which was based upon the purported health concerns of its CEO. [Doc. 189 p. 3.]
8
 Dragon Jade loosely claimed that COVID-19 restrictive measures made it difficult to secure new counsel
and transfer files from K&L Gates. [Doc. 193 p. 1.] However, in the Motion to Withdraw, the K&L Gates
attorneys committed to promptly transfer Dragon Jade’s files to new counsel and to otherwise do its part
in effecting a smooth transition of the matter. [Doc. 183, p. 5.]

                                                   5
conference to discuss scheduling as well as Dragon Jade’s efforts to secure new counsel.

(Id.)

        On September 29, 2020, the Court entered an Order granting in part and denying

in part Dragon Jade’s Motion for Partial Summary Judgment on Ultroid’s Counterclaims.

[Doc. 197.] The Court granted Dragon Jade’s Motion with respect to Ultroid’s

Counterclaim under the Florida Deceptive and Unfair Trade Practices Act. Citing to the

evidence of Dragon Jade’s blackmail, extortion, and fraud, the Court concluded that a

reasonable jury could find that Dragon Jade engaged in deceptive and unfair practice that

led to Ultroid executing the Agreements. (Id. at p. 10-11.) However, summary judgment

was granted on that claim due to a finding that Ultroid failed to establish actual damages

arising from the deceptive and unfair conduct. (Id. at p. 12.) The Court denied Dragon

Jade’s Motion in every other respect, finding there was sufficient evidence of fraudulent

and illegal conduct to support Ultroid’s claims for Recission, Fraud in the Inducement,

and Civil Conspiracy. (Id. at p. 12-17.)

                                  Memorandum of Law

        Dragon Jade failed to secure counsel by the October 2, 2020 deadline set by this

Court’s Order. [Doc. 189.] Dragon Jade has known for more than a year that its failure to

pay its attorneys’ fees would result in the need to retain new counsel. Likewise, Dragon

Jade knew that its failure to provide K&L Gates with clear and proper direction as to how

to proceed in the matter, and also its failure to cooperate in K&L Gates’ representation,

would lead to a withdrawal of its attorneys. [Doc. 183 p. 2-3.] At a minimum, the record

establishes that Dragon Jade was explicitly informed “several months” before August

2020 that the attorneys from K&L Gates would be withdrawing as counsel. As noted by

this Court, corporate entities cannot proceed pro se and must instead be represented by




                                            6
counsel. Despite multiple warnings and ample opportunity, Dragon Jade failed to retain

counsel or to meaningfully prepare this case for trial.

       It is well established that a corporation is an artificial entity that can only act

through agents, cannot appear pro se, and must be represented by counsel. Palazzo v. Gulf

Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985); M.D. Loc. R. 2.03(e). Indeed, “it has been

the law for the better part of two centuries ... that a corporation may appear in federal

courts only through licensed counsel.” Marshall v. Wells Fargo Advisors, LLC, 668 F. App'x

874 (11th Cir. 2016) quoting Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council,

506 U.S. 194, 202 (1993) (affirming dismissal of a complaint filed by corporate entities for

failing to secure counsel after being informed of the requirement to do so)). Dragon Jade

has been advised of this requirement on at least three occasions and was explicitly

warned that the failure to secure successor counsel may result in a dismissal of its claims

and a default on Ultroid’s counterclaims. [Docs. 189; 194; 196.] Nonetheless, Dragon Jade

failed to secure counsel in accordance with the Court’s instructions and applicable law.

       Rule 41(b) of the Federal Rules of Civil Procedure provides:

              If the plaintiff fails to prosecute or to comply with these rules
              or a court order, a defendant may move to dismiss the action
              or any claim against it. Unless the dismissal order states
              otherwise, a dismissal under this subdivision (b) and any
              dismissal not under this rule—except one for lack of
              jurisdiction, improper venue, or failure to join a party under
              Rule 19—operates as an adjudication on the merits.

Fed.R.Civ.P. 41(b). “Rule 41(b) recognizes the inherent authority of district courts to

involuntarily dismiss a claim ... for want of prosecution to prevent undue delays in the

disposition of pending cases and to avoid congestion of court calendars.” See Abrams v.

Orange Cnty. Sheriff, 2014 WL 3057107, *2 (M.D. Fla. July 7, 2014); See also Goforth v.

Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) (“The court's power to dismiss is an inherent

aspect of its authority to enforce its orders and insure prompt disposition of


                                             7
lawsuits.”) citing Link v. Wabash Railroad Co., 370 U.S. 626, 630–31, (1962)). Rule 41(b) also

permits a district court to dismiss actions for failure to comply with local rules. Watts v.

Ford Motor Co., 648 F. App'x 970, 973 (11th Cir. 2016).

       Although a Rule 41(b) dismissal is considered an extreme sanction, it is

appropriate where there is a clear record of delay or willful contempt and a finding that

lesser sanctions would not suffice. Goforth, 766 F.2d at 1535. A party's pro se status or

indigency does not excuse willful noncompliance or preclude dismissal as a sanction. See

Ran v. Cook, 2010 WL 3489923, at *2 (N.D. Fla. Aug. 30, 2010) (finding that the plaintiff's

“pro se status and language difficulties” were not “the cause of her failures to comply with

court orders, but rather her willful bad faith;” also noting monetary sanctions would not

suffice because she lacked the funds to reimburse the expenses). Dismissals under Rule

41(b) are reviewed for abuse of discretion. Id. “While dismissal is an extraordinary

remedy, dismissal upon disregard of an order, especially where the litigant has been

forewarned, generally is not an abuse of discretion.” Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989).

       In addition to a dismissal of Dragon Jade’s claims, the Court also has the authority

to enter a default against Dragon Jade on Ultroid’s counterclaims. Default judgment may

be entered against a party who fails to defend against a complaint. Fed. R. Civ. P. 55.

Courts have repeatedly held that entry of a default judgment is the proper sanction for a

corporate party’s failure to obtain counsel. See Marshall v. Wells Fargo Advisors, LLC, 668

F. App’x 874 (11th Cir. 2016) (affirming district court’s decision to dismiss corporation

from case because the corporation failed to obtain counsel); Citadel Commerce Corp. v. Cook

Sys., Inc., 2009 WL 1515736, at *1 (M.D. Fla. June 1, 2009) (default entered against

corporate defendant for failure to secure counsel less than one month after its prior

counsel was allowed to withdraw); Kaplun v. Lipton, 2007 WL 707383 (S.D. Fla. Mar. 5,


                                              8
2007) (entering default judgment against corporate defendant for failure to obtain counsel

per court order); Tumi v. Wally's Waterfront, Inc., 2007 WL 678013 (M.D. Fla. Mar. 5, 2007)

(finding entry of default judgment appropriate after corporate defendant failed to obtain

counsel as directed by the court).

          Turning to the case at bar, Dragon Jade failed to secure legal representation within

the twenty-one days afforded by this Court’s Order. Although the time provided by the

Court is well in line with the time parameters established by the cases discussed supra,

here, Dragon Jade has been on notice of the need to secure new counsel for many months

before this Court’s Order was entered. As noted in the Motion to Withdraw [Doc. 183 p.

3], Dragon Jade stopped paying its legal bills in September 2019 – well before the COVID-

19 pandemic began. In addition, Dragon Jade failed to meaningfully respond to the K&L

Gates attorneys’ repeated attempts over several months and weeks to communicate

substantively regarding the case. (Id.) Dragon Jade’s lack of meaningful communication

significantly impaired the K&L Gates attorneys’ ability to represent Dragon Jade’s

interest.9 (Id.) As a result, Dragon Jade was provided written notice on August 16, 2020,

and again on August 20, 2020, of its attorneys’ intent to withdraw as counsel. (Id.) Dragon

Jade was given until August 28, 2020 to rectify the issue but failed to do so. The attorneys

from K&L Gates continued to work an extra week after that date to communicate with

Dragon Jade, “but those efforts were fruitless.” (Id.)

          As a result, the record demonstrates that Dragon Jade has known since at least

early summer of 2020 that it would need to retain successor counsel. Thus, Dragon Jade

had ample time to secure counsel in order to continue the prosecution and defense of this

case. And yet, it failed to make any effort to do so. Moreover, Dragon Jade’s failure to

participate in this lawsuit cannot be reasonably attributed to the ongoing pandemic. As


9
    Presumably, this is why Ultroid’s attempts to resolve this matter have gone unanswered.

                                                     9
demonstrated by Dragon Jade’s recent letters to the Court, it has, at a minimum, the

ability to communicate in writing. Apparently, it decided not to do even that with its

former attorneys.

      Dragon Jade also claims that additional time is needed to secure counsel due to

the fact that it does not have any U.S. citizens as “employees,” and is therefore having a

difficult time sending someone to the United States to find new counsel. This argument

is nothing more than a sleight of hand. Dragon Jade’s corporate representative, Glenn

Henricksen, is a U.S. citizen. (Henricksen Dep. 52:23-24 [Doc. 169-2, p. 52]; Henricksen

Dec. ¶ 1 [Doc. 12-1].) Mr. Henricksen serves as the sole manager of Dragon Jade’s

subsidiary company, Kirin Jade, which is a Delaware corporation that was established to

be the acquisition vehicle for the Ultroid assets. (Henricksen Dep. 53:17-55:16 [Doc. 169-

2, pp. 54-56].) Although perhaps not classified as an “employee” of Dragon Jade, he is a

consultant to Dragon Jade’s Board of Directors, was significantly involved in the

evaluation, negotiation, and implementation of the Agreements, and has served as the

primary point of contact between Dragon Jade and its attorneys. (Henricksen Dep. 136:23-

137:9 [Doc. 169-2, pp. 137-138]; Henricksen Dec. ¶ 1 [Doc. 12-1].) Moreover, Mr.

Henricksen was appointed to serve as Dragon Jade’s Corporate Representative to testify

as to all matters related to this lawsuit. (Henricksen Dep. 6:11-16.) The Court should not

be swayed by the disingenuous claim that the COVID-19 pandemic is preventing Dragon

Jade from finding successor counsel.

      Analyzing an issue similar to the case sub judice, the Eleventh Circuit determined

that a foreign corporation was properly defaulted for failing to retain successor counsel,

notwithstanding its claims that it was delayed in finding new counsel due to financial

hardship and political unrest. Compania Interamericana Export, Import, S.A., v. Compania

Dominicana de Avaiacion, 88 F.3d 948, 952 (11th Cir. 1996). In Interamericana Export, the


                                           10
Eleventh Circuit noted that while the foreign corporation’s difficulties may have been

“real” and its noncompliance was not likely “willful” in a strict sense, the entry of default

was nonetheless appropriate Id. Although some courts may consider culpability or

willfulness in upholding defaults, the Eleventh Circuit rejected that approach, finding

instead that “if a party willfully defaults by displaying either an intentional or reckless

disregard for the judicial proceedings, the court need make no other findings in denying

relief.” Id. (internal citations omitted). Thus, a party’s subjective intent is immaterial to

the analysis, and the Court need only consider the party’s objective conduct in failing to

comply with the Court’s orders.

                                        Conclusion

       Much like the foreign defendant in Interamericana Export, Dragon Jade has

objectively failed to comply with this Court’s order and has, by admission of its own

attorneys, failed to meaningfully participate in this lawsuit for many months. Dragon

Jade’s pattern of delay has already deprived Ultroid of the “just, speedy, and inexpensive

determination” of this action to which all parties are entitled. Fed. R. Civ. P. 1. From all

available information, this is no accident, but rather is part of Dragon Jade’s ongoing

strategy to weaponize the U.S. legal system in order to continue its exploitation of

Ultroid’s patented technology.

       For the reasons outlined above and as otherwise apparent on the face of the record,

Dragon Jade’s objective conduct supports the dismissal of its claims and entry of default

on Ultroid’s counterclaims.

       WHEREFORE, Ultroid respectfully request this Court enter an Order dismissing

Dragon Jade’s claims with prejudice, entering a default judgment on Ultroid’s

counterclaims, and for such other and further relief as the Court deems just and proper.




                                             11
                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 3, 2020, I electronically filed the foregoing

with the Clerk of the Courts by using the CM/ECF system which will send a notice of

electronic filing to William E. Lawton, Esq., and Jenna M. Winchester, Esq., P.O. Box 2928.

A copy of this Motion was sent via U.S. Mail to Dragon Jade International, Ltd., Suite

2302, 23/F, New World Tower I, 18 Queen’s Road Central, Hong Kong.


                                                 /s/ Joshua B. Walker
                                          JOSHUA B. WALKER
                                          Florida Bar No. 0047614
                                          Walker, Revels, Greninger & Netcher PLLC
                                          189 S. Orange Ave, Ste. 1830
                                          Orlando, FL 32801
                                          Tel: 407-789-1830 Fax: 321-251-2990
                                          jwalker@wrgn-law.com
                                          Counsel for Defendants/Counter-Plaintiffs




                                            12
